DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-26, 29-30, 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdou-Sabet et al (US 4,104,329) in view of Takagishi et al (US 6,013,737).
	Regarding claims 20-24, Abdou-Sabet teaches a rubber composition (col. 1, lines 10-15) based on an ethylene-vinyl acetate copolymer (col. 1, lines 5-10), a reinforcing inorganic filler comprising silica (col. 7, lines 65-67), a peroxide crosslinking system (col. 7, lines 38-45).
	Abdou-Sabet teaches that a silane coupling agent (col. 8, lines 65-67), however, fails to teach the compound of formula (I).
	Takagishi teaches a rubber composition (Abstract) which incorporates a silane coupling agent such as methacryloxypropyltrimethoxysilane (col. 7, lines 15-20) which reads on the compound of formula (I).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the methacryloxypropyltrimethoxysilane as taught by Takagishi as the silane coupling agent of Abdou-Sabet.  It would have been nothing more than using a known coupling agent in a known manner to achieve a predictable result.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claims 25-26, Abdou-Sabet teaches that the EVA copolymer has 25 to 75 % by weight of the vinyl acetate (col. 2, lines 25-35), therefore, the amount of the ethylene can be calculated to range from 25 to 75 % by weight as well.  Given that the molecular weight of vinyl acetate is 86 and the molecular weight of ethylene is 28, the molar content of the ethylene can be calculated to range from 50 to 93 % molar content.
	Regarding claims 29-30, Abdou-Sabet teaches that the EVA is the only polymer in the composition and therefore can be 100 phr (col. 8, lines 60-67).
	Regarding claims 33-36, Abdou-Sabet teaches that the amount of the silica is 30 phr (col. 8, lines 60-68) and he amount of the silane coupling agent is 0.3 phr (col. 8, lines 60-68).  The amount of the silane coupling agent is 1% by weight relative to the weight of the silica.  
	Regarding claims 37-38, Abdou-Sabet teaches both a semi-finished article for tires and a tire comprising the rubber of claim 20 (col. 8, lines 45-50).
Claims 21-28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pazur et al (US 2006/0122302) in view of Takagishi et al (US 6,013,737).
	Regarding claims 21-24, Pazur teaches a rubber composition ([0001]) comprising a copolymer based on ethylene vinyl acetate ([0011]), silica ([0025]), a peroxide crosslinking system ([0013]).
	While Pazur is open to standard additives ([0028]), however, it fails to teach the addition of a silica coupling agent of the formula (I).
Takagishi teaches a rubber composition (Abstract) which incorporates a silane coupling agent such as methacryloxypropyltrimethoxysilane (col. 7, lines 15-20) which reads on the compound of formula (I).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the methacryloxypropyltrimethoxysilane as taught by Takagishi as a silane coupling agent of Pazur.  
	Regarding claim 25-26, Pazur teaches that the amount of vinyl acetate repeat unites ranges from 35 to 99.99% by weight ([0011]) and therefore, the amount of the ethylene repeat units can be calculated to range from 0.01 to 65 % by weight.  Given that the molecular weight of vinyl acetate is 86 and the molecular weight of ethylene is 28, the molar content of the ethylene can be calculated to range from negligible to 85 % molar content.
	Regarding claim 27, Pazur teaches that the copolymer A consists of ethylene and vinyl acetate monomers ([0011]).
	Regarding claim 28, Pazur teaches that the rubber composition comprises a mixture of copolymers A that are different from one another (a variety of molecular weights as indicated by the polydispersity index ranging from 2 to 8) ([0012]).
	Regarding claim 31, Pazur teaches that the composition further comprises another polymer which can be a diene elastomer such as styrene butadiene ([0015]).
Claims 20-24 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al (US 2010/0260991) in view of Takagishi et al (US 6,013,737).
	Regarding claims 20-24, Subramanian teaches a rubber composition which contains an ethylene vinyl acetate ([0254]), a reinforcing filler such as silica ([0240]), a peroxide crosslinking system ([0248]).
	Subramanian is open to additional additives ([0236]), however, it fails to teach the addition of a silica coupling agent of the formula (I).
Takagishi teaches a rubber composition (Abstract) which incorporates a silane coupling agent such as methacryloxypropyltrimethoxysilane (col. 7, lines 15-20) which reads on the compound of formula (I).

	Regarding claim 31-32, Subramanian teaches that the composition further comprises a diene elastomer ([0086]) which contains 0.5 to 5 % by weight of a conjugated diene ([0086]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764